Citation Nr: 1518337	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches/traumatic brain injury (TBI).  

2.  Entitlement to service connection for eye sensitivity to light.  


REPRESENTATION

Appellant represented by:	Miles J. Murphy, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from February 2002 to July 2002, May 2003 to May 2004, and December 2004 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a notice of disagreement in December 2009 and was provided with a statement of the case in November 2010.  The Veteran perfected his appeal with a January 2011 VA Form 9.  

The December 2009 rating decision also denied, in pertinent part, entitlement to service connection for PTSD.  In a November 2010 rating decision, the RO granted entitlement to service connection and assigned a 50 percent rating, effective January 15, 2009.  The Board notes that on the January 2011 VA Form 9, the Veteran's representative asserted that the Veteran should be awarded a higher evaluation for PTSD, which the RO construed as a notice of disagreement.  The Veteran was provided with a statement of the case in February 2012.  A February 2013 Report of Contact shows that the Veteran's representative was informed why the January 2011 VA Form 9 was not sufficient to substantiate the appeal for a higher rating for PTSD.  In a February 2013 correspondence, the Veteran's representative asserted that the November 2011 VA Form 9 was timely prepared and submitted to the VA specifically requesting a higher evaluation for PTSD and the Veteran's representative again submitted the January 2011 VA Form 9.  In a March 2013 letter to the Veteran's representative, the RO explained that a timely VA Form 9 had not been submitted at the December 2010 rating decision was final.  As a timely VA Form was not submitted, the issue of an increased evaluation for PTSD is not before the Board.  38 C.F.R. § 20.302 (2014).  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either irrelevant or duplicative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has migraines/TBI and eye sensitivity to light due to his military service.  Specifically, the Veteran has asserted falling from a jeep, bunk bed, and treadmill while in service.  The Veteran also reported exposure to explosions and being hit in the head with debris and his rifle.  See August 2009 VA treatment record; September 2009 VA examinations; January 2010 statement; July 2010 statement; and August 2010 VA treatment record.   

A review of the Veteran's claims file reveals that the Veteran's SSA records were obtained in May 2012, however, other than a one page document from SSA, there are no SSA records associated with the claims file.  A review of the September 2013 Supplemental Statement of the Case shows that the Veteran's SSA "CD" was considered.  Therefore, a remand is necessary to upload the Veteran's SSA documents to his VBMS file or to contact SSA to obtain another copy.  

The Veteran was afforded an eye examination in September 2009.  The examiner diagnosed photophobia and noted that the Veteran had no history of injury or trauma to the eyes or signs or symptoms of dry eye.  The examiner concluded that photophobia was not a result of the Veteran's time in service.  While the VA examiner concluded that the Veteran had no history of injury or trauma to the eyes or signs or symptoms of dry eye, she failed to address the April 2004 service treatment record that noted abnormal ocular motility with possible horizontal nystagmus.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed eye sensitivity.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

The Veteran was afforded a VA headaches examination in September 2009.  The examiner diagnosed migraine headaches but did not provide an etiology opinion.  Additionally, a September 2009 VA treatment record shows that the Veteran was diagnosed with vascular headaches likely related to depression complicated by lifestyle stressors and low back pain.  The Board notes that the Veteran is currently service-connected for PTSD and a low back disability.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's headaches, to include whether the Veteran's headaches are secondary to any of the Veteran's service-connected disabilities.  

Finally, the Board notes an August 2009 VA treatment record that shows the Veteran reported in-service head injuries and that he has experienced frequent migraine headaches since his time in Iraq.  The examiner diagnosed probable mild TBI per history.  The Board finds that as the Veteran has not been provided with a VA examination to specifically address TBI, on remand, the Veteran should be provided with such.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006);

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated August 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Contact the appropriate sources to have the Veteran's SSA documents uploaded to his VBMS claims file.  If the records are unavailable, request another copy from SSA.  

3. Then, schedule the Veteran for new VA examinations with the appropriate medical professionals to determine the nature and etiology of his headaches/TBI and eye sensitivity to light.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Headaches

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to his military service?

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were (1) caused, or (2) aggravated by any of the Veteran's service connected disabilities.  The Board advises that the Veteran is service connected for PTSD, a low back disability, and radiculopathy of the bilateral lower extremities.  

In so opining, the examiner should discuss the Veteran's lay assertions of in-service head injuries; reports of continuing symptoms since; a July 2007 private treatment record that shows the Veteran was involved in an all-terrain vehicle (ATV) accident; a February 2008 private treatment record that shows the Veteran was involved in a rollover motor vehicle accident; the September 2009 VA examination that diagnosed the Veteran with muscle tension headaches; and the September 2009 VA treatment record that diagnosed vascular headaches likely related to depression complicated by lifestyle stressors and low back pain.  

TBI

The examiner should determine whether the Veteran has a TBI.  In so opining the examiner should discuss the August 2009 VA treatment record that diagnosed a mild TBI and the Veteran's active VA problem list that includes a diagnosis of TBI.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TBI is related to his military service?

In so opining, the VA examiner should discuss Veteran's lay assertions of in-service head injuries; reports of continuing symptoms since service; a July 2007 private treatment record that shows the Veteran was involved in an ATV accident; and a February 2008 private treatment record that shows the Veteran was involved in a rollover motor vehicle accident. 

Light sensitivity

The examiner should diagnose all current eye disabilities.  If there are any diagnoses that are different from those of record, to include photophobia (September 2009 VA examination), the examiner should attempt to reconcile those diagnoses.  
The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed eye disabilities are related to his military service?

In so opining, the VA examiner should discuss Veteran's lay assertions of onset of symptoms, reports continuing symptoms since service, and the April 2004 notation of abnormal ocular motility.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




